SECURITIES AND EXCHANGE COMMISSION AMENDMENT NO. 6 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 REAL ESTATE RESTORATION AND RENTAL, INC. (Exact Name of Registrant in its Charter) Nevada 27-1488943 (State or other Jurisdiction of Incorporation) (Primary Standard Industrial Classification Code) (IRS Employer Identification No.) 710 Wellingham Drive Durham, North Carolina 27713 Tel.: (919) 656-8646 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business) CSC Services of Nevada, Inc. 502 East John Street Carson City, NV 89706 (775) 883-3711 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: Gregg E. Jaclin, Esq. Anslow & Jaclin, LLP 195 Route 9 South, Suite204 Manalapan, NJ07726 Tel. No.: (732) 409-1212 Fax No.: (732) 577-1188 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Table of Contents CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price per share Proposed Maximum Aggregate Offering Price Amount of Registration fee Common Stock, $0.0001 par value per share. $ $ $ (1)This Registration Statement covers the resale by our selling shareholders of up to 566,500 shares of our common stock, par value $0.0001 per share, previously issued to such selling shareholders. (2)The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded on any national exchange and in accordance with Rule 457; the offering price was determined by the price of the shares that were sold to our shareholders in a private placement memorandum. The price of $0.10 per share is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTCBB at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority, which operates the OTC Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION8(a) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SUCH SECTION8(a), MAY DETERMINE. Table of Contents The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the U.S. Securities and Exchange Commissionis effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS Subject to completion, dated May ,2011 REAL ESTATE RESTORATION AND RENTAL, INC. The selling security holders named in this prospectus are offering all of the shares of common stock offered through this prospectus.We will not receive any proceeds from the sale of the common stock covered by this prospectus. Our common stock is presently not traded on any market or securities exchange. The selling security holders have not engaged any underwriter in connection with the sale of their shares of common stock.Common stock being registered in this registration statement may be sold by selling security holders at a fixed price of $0.10 per share until our common stock is quoted on the OTC Bulletin Board (“OTCBB”) and thereafter at a prevailing market prices or privately negotiated prices or in transactions that are not in the public market. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority (“FINRA”), which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares of the selling security holders.The selling security holders may be deemed underwriters. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page4 to read about factors you should consider before buying shares of our common stock. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Date of This Prospectus is: May _, 2011 Table of Contents TABLE OF CONTENTS PAGE Prospectus Summary 1 Summary of Financial Information 3 Risk Factors 4 Use of Proceeds 9 Determination of Offering Price 9 Dilution 9 Selling Shareholders 9 Plan of Distribution 11 Description of Securities to be Registered 12 Interests of Named Experts and Counsel 12 Description of Business 13 Description of Property 15 Legal Proceedings 15 Market for Common Equity and Related Stockholder Matters 15 Index to Financial Statements F- Management Discussion and Analysis of Financial Condition and Results of Operations 16 Changes In And Disagreements With Accountants On Accounting And Financial Disclosure 17 Directors, Executive Officers, Promoters And Control Persons 17 Executive Compensation 18 Security Ownership of Certain Beneficial Owners and Management 19 Transactions with Related Persons, Promoters and Certain Control Persons 19 Where You Can Find Additional Information 20 Disclosure of Commission Position on Indemnification of Securities Act Liabilities 20 Please read this prospectus carefully. It describes our business, our financial condition and results of operations. We have prepared this prospectus so that you will have the information necessary to make an informed investment decision. You should rely only on information contained in this prospectus.We have not authorized any other person to provide you with different information.This prospectus is not an offer to sell, nor is it seeking an offer to buy, these securities in any state where the offer or sale is not permitted.The information in this prospectus is complete and accurate as of the date on the front cover, but the information may have changed since that date. Table of Contents PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.This summary does not contain all the information that you should consider before investing in the common stock.You should carefully read the entire prospectus, including “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Financial Statements, before making an investment decision.In this Prospectus, the terms “Real Estate Restoration and Rental,” “Company,” “we,” “us” and “our” refer to Real Estate Restoration and Rental, Inc. Overview We area development stage company incorporated on December 15, 2009, under the laws of the State of Nevada. Our initial operations have included organization and incorporation, target market identification, marketing plans, and capital formation. A substantial portion of our activities to-date has involved developing a business plan and establishing contacts and visibility in the marketplace. Our plan is to provide property management services for large real estate development companies and hedge funds that are purchasing foreclosed and distressed vacation and rental properties in North and South Carolina at below-market prices. The development companies and hedge funds could contract with Real Estate Restoration and Rental to complete any necessary renovation work, manage and rent the properties. Real Estate Restoration and Rental offers the additional benefit of being able to act as a local management agent for out-of-state companies and hedge funds. We are also pursuing opportunities in green energy solutions by utilizing green energy companies for application in our managed properties or by licensing green energy solutions from such companies. We are based in Durham, North Carolina. Our activities to-date have been investigative in nature. We are identifying strategic developer and hedge fund prospects and evaluating revenue potential for the renovation, management and rental services we provide. We are also identifying green energy solutions that may have strong revenue potential when applied to the vacation properties we will manage. We have entered into a licensing agreement with Madison Energy Group for the exclusive rights to sell Frigitek products – fan controls for cooling condensers that have the potential to be repositioned for residential applications. We have not yet generated any revenue and do not yet have any signed contracts to provide renovation or management services for third parties. Where You Can Find Us Our principal executive office is located at 710 Wellingham Drive, Durham, NC 27713, and our telephone number is (919) 656-8646. 1 Table of Contents The Offering Common stock offered by selling security holders 566,500 shares of common stock. This number represents 8.32% of our current outstanding common stock (1). Common stock outstanding before the offering 6,802,500 common shares as of May 6 , 2011. Common stock outstanding after the offering 6,802,500 shares. Use of proceeds We are not selling any shares of the common stock covered by this prospectus. Risk Factors The common stock offered hereby involves a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. See “Risk Factors” beginning on page 4. Based on 6,802,500 shares of common stock outstanding as of May 6 , 2011. 2 Table of Contents SUMMARY OF FINANCIAL INFORMATION The following summary financial data should be read in conjunction with “Management’s Discussion and Analysis,” “Plan of Operations” and the Financial Statements and Notes thereto, included elsewhere in this prospectus. The statement of operations and balance sheet data from inception, December 15, 2009 through June 30, 2010 are derived from our audited financial statements.The balance sheet and statement of operations as of December 31, 2010 are derived from our unaudited financial statements. For the Six Months Ended December 31, 2010 (Unaudited) For the Period from Inception (December 15, 2009) through June 30, 2010 (Audited) STATEMENT OF OPERATIONS Revenues $
